Citation Nr: 1024583	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-25 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for diabetes mellitus, 
rated 10 percent disabling for the period prior to August 9, 
2005, and rated 20 percent thereafter; to include entitlement to 
an earlier effective date for the increased rating.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from April 1965 to April 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
and a 10 percent rating for diabetes mellitus and from an October 
2005 rating decision that granted an increased rating of 20 
percent, effective August 9, 2005 for diabetes mellitus.   


FINDING OF FACT

 In June 2010, the Board received information from the Social 
Security Administration showing that the Veteran died on May [redacted], 
2010.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regrettably, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).  
Because of the death of the appellant, the appeal must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by any other survivor of the Veteran. 
38 C.F.R. § 20.1106 (2009).


ORDER

The appeal is dismissed. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


